Case 3:19-cv-04753-AET-TJB Document 18-12 Filed 02/20/19 Page 1 of 4 PageID: 1313




                   EXHIBIT
                      8
Case 3:19-cv-04753-AET-TJB Document 18-12 Filed 02/20/19 Page 2 of 4 PageID: 1314




                            THE Co'MMONWEALTH                     OF MASSACHUSETTS
                                 OFFICE- OF THE ATTORNEY GENERAL
                                                  . ONE ASH BURTON PLACE

                                              BOSTON', MASSACHUSETTS      02108
   M,,UR.A HEALEY                                                                              (617) 727-2200
  ATTC!RNEYGi3NERAL                                                                            www.mass.gov/ago




                                                             August 10, 2018.

        The H~norable Mike Pompeo
        Secretary of State
        U.S. Department of State
      . 2201 C Street, NW .
        Washington, DC 20520

      The Honorable Jeff Sessions
      Attorney General
      U.S. Depaiiment of Justice
      950 Pennsylvania Avenue, NW ·
      Washington, DC 20530

      Dear Secretary Pompeo and Attorney General Sessions,

                We, the undersigned Attorneys General,. wdte to follow up on our letter dated July 30,
       2018, in which we expressed our grave concerns about the Department of State's settlement with
       Defense Distdbuted. Since writing to you last week, there have been significant developments,
     · both in and out of court, yet we have not heard from either of you about your willihgness to                    I
       confront the urgent public safety risk posed by firearms that c.an be generated by use of a 3D             ,I   '
       printer.

                As you lmow, following execution of the settlement agreement with the Depaiimentof
       State, Defense Distributed posted several downloadable 3D gun files on its ·website, includir1g·
       files that had been previously identified as subject to the controls of the International Traffic in
       Anns Regulations. These files remained online even after the Attorneys General of New Jersey
       and Pennsylvania instituted enforcement actions against Defense Distributed under federal and·
       state law. Only after a coalition of nine state attorneys general?·led by the. Attorney General of
       Washington state, and now joined by 11 additional state attomeys general, secured a temporary .
      -restraining or~er from the U.S. Disti'ict Court in the Western District of Washingto]J were the
       files removed from Defense Distributed's website. However, soon after their removal by Defense
       Distributed, the files re-appeared on other websites.
Case 3:19-cv-04753-AET-TJB Document 18-12 Filed 02/20/19 Page 3 of 4 PageID: 1315




              This is a manufactured crisis. The Department of State had won every stage of its
     litigation with Defense Distributed, yet conceded the case without consulting with Congress or
     the Department of Defense, as it was required to do, let alone with the White House. Now, the
     Department of State's inexpli'cable settlement with Defense Distributed hi;tsput' lives at risk,
     including those of our law enforcement officers. As we mentioned in our prior letter, terrorists,
     criminals, and other individuals ·seeking to do harm now have access to the technical
     specifications necessary to print ~nd manufacture dangerous firearms. Some of these weapons
     may even be undete~tabie by x-ray machines and magnetometers in places like airports,
     courthouses, and other government buildings; they are also untraceable by law enforcement. The
     .federal government's actions have made it easier for violent criminals, transnational gangs, and
     other bad actors to develop, acquire, and conceal firearms, in violation of state and federal laws.

             Communications from the White House have indicated that the Administration is
     reconsidering the wisdom of its handling of the Defense Distributed case. However, we have
     seen no evidence of any change in course to date. We are not aware of-any efforts by the federal
     government to remove these and other downloadable 3D gun files from the Internet or to enforce
     federal law against those who have illegally posted these files. We will continue to do what lies
     within our authority to confront this public safety risk head on. Your swift action is needed as
     well.        ·                                                                   ·

            We urge the Department of State to take immediate steps to ensure compliance with the
     Arms Export Control Act and International Traffic ·inArms Regulations. There is no time to
     waste.

                                                          Sincerely,




     ~
     . wi& -
                if
     Cnthia Cefffi~
                              1//lMfY/YV
     Attorney General of Colorado
                                                          George Jepsen
                                                          Attorney General of Connecticut



     /~
    . Matthew P. Denn                                     Karl A. Racine
      Attorney General ofDelaware                         Attorney General of the District of Columbia




                                                     2
Case 3:19-cv-04753-AET-TJB Document 18-12 Filed 02/20/19 Page 4 of 4 PageID: 1316




     ~A~A!A~~o                                        Uff?-;n                   .
     Russell A. Suzuki                                · LisaM. Mad~·
     Attorney General of Hawaii                       Attorney General of Illinois




     ThpmasJ. Miller
                                                      ~~/~et T. Mills
     Attorney General of Iowa                         ::rney    General of Maine           •


  ..
   :
   ..... -
 ~---.:E-0~
     rianE.
            ···~a
              Frosh
                                                      ~-= .
                                                      Lori Swanson
     Attorney General of Maryland                     Attorney General of Minnesota



                                        II
     Gurbir S. Grewal                                 :EjectorBalderas
     Attorney General 9f New Jersey                   Attorney General of New Mexico




     Barbara D. Underwood                             Joshua H. Stein
     Attorney General ofNew York                      Attorney General of North Carolina




    ~+.~
     llenRosenblum                            .       Josh Shapiro
     Attorney General of Oregon                       Attorney General of Pennsylvania




     Peter F. Kilmartin
     Attorney General of Rhode Island



     Mlilil9-r.
            <R. f-~
     Mark R. Herring ·                ')f
                                         ..           tBobi:son
                                                           f'
                                                             ~· -
     Attorney General of Virginia     U               Attorney General of Washington

     Cc:    Stuart J. Robinson
                                                  3
